IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,192



                EX PARTE WALTER ANTHONY GRAYSON, Applicant



                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1005001 IN THE 262ND DISTRICT COURT
                            FROM HARRIS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to 75 years’ imprisonment. The First Court of Appeals affirmed his conviction. Grayson

v. State, No. 01-07-00508-CR, (Tex. App.— Houston, [1st Dist.], 2008, no pet.) (not designated for

publication).

       Applicant contends that his due process rights were violated because he was denied his right

to petition for discretionary review, pro se.
                                                                                                        2

        The trial court has entered findings of fact and conclusions of law recommending that relief

be granted. We agree. The record shows that Applicant was deprived of his right to file a petition

for discretionary review, pro se. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006). We find,

therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary

review of the judgment of the First Court of Appeals in Cause No. 01-07-00508-CR that affirmed

his conviction in Case No. 1005001 from the 262nd Judicial District Court of Harris County.

Applicant shall file his petition for discretionary review with the First Court of Appeals within 30

days of the date on which this Court’s mandate issues.



Delivered: August 19, 2009
Do not publish